Citation Nr: 0709998	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  99-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint and disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1980 to December 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The veteran 
has relocated to Arizona, and his file is now in the 
jurisdiction of the Phoenix RO.  In August 2002, the Board 
undertook additional development in this case. In July 2003, 
the case was remanded to the RO for their initial 
consideration of the additional evidence obtained.   In 
August 2004 the Board issued a decision upholding the RO's 
denial of a rating in excess of 20 percent.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and the Court, in turn, endorsed 
an April 2005 joint motion by the parties vacating the August 
2004 Board decision, and remanding the matter to the Board 
for action consistent with the joint motion.  In July 2005 
and July 2006, the Board remanded the matter to the RO for 
further development consistent with the requirements of the 
joint motion.    


FINDING OF FACT

Throughout the rating period the veteran's low back 
disability has been manifested by no more than moderate 
intervertebral disc syndrome; severe intervertebral disc 
syndrome with recurring attacks, severe lumbosacral strain, 
severe limitation of motion, incapacitating episodes and 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less have not been shown. 


CONCLUSION OF LAW

Throughout the rating period a rating in excess of 20 percent 
for the veteran's service connected low back disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 
5292, 5293 5295 (effective prior to September 23, 2002), Code 
5293 (effective from September 23, 2002), Codes 5237, 5243 
(effective Sept. 26, 2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The letter also advised the veteran to 
submit any evidence in his possession pertaining to the 
claim.  The June 1998 rating decision, a July 1998 statement 
of the case (SOC) and subsequent supplemental SOCs (SSOCs) 
provided the text of applicable regulations and explained 
what the evidence showed and why the claim was denied.  A 
July 2006 letter provided notice regarding criteria for 
rating the disabilities at issue and effective dates of 
awards in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)).  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was provided 
with VA low back examinations.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

On April 1998 VA examination, the veteran reported having 
increased lower back pain for the past several years.  The 
pain in his back was related to the type of work he did.  He 
drove a mail truck and lifted mail trays and mail bags.  He 
also delivered mail by walking about 10 percent of the time.  
The low back pain was a continuous dull ache and occasionally 
became sharp when he lifted heavy mail bags or trays from his 
truck.  He took Tylenol for the pain, but stated that he 
generally tolerated it.  The pain was continuous.  He did not 
use braces or crutches.

Lumbar spine ranges of motion were as follows: forward 
flexion 0-15 degrees actively and 0-40 degrees passively with 
a great deal of pain, extension 0-15 degrees actively and 0- 
25 degrees passively, and lateral flexion to 30 degrees. 
Musculature of the back was well developed.  Straight leg 
raise testing was to 105 degrees on the left and 85 degrees 
on the right, with passive movement to 100 degrees on the 
right.  The sacroiliac joints were tender and there was a 
bony prominence located at the left sacroiliac joint which 
was tender to touch.  X-rays revealed a stable appearance of 
the lumbosacral spine with degenerative disc disease L5-S1, 
non progressive.  Degenerative disc disease, lumbosacral 
spine, symptomatic, was diagnosed.

On May 1999 VA examination, the veteran reported working as a 
mailman and having some back pain.  He noted having had back 
pain for the past ten years. Physical examination revealed 
full range of motion of the back with negative straight leg 
raising. Strength was 5/5 with flexion and extension of the 
hips, knees, ankles, and toes. There were symmetric brisk 
reflexes with the toes downgoing, bilaterally, with no 
evidence of spasticity or clonus.  Lower extremities 
sensation was intact. The veteran was able to walk on his 
toes and heels.  The examiner indicated that the veteran 
certainly had a chronic lumbar strain and probably some 
arthritic changes of his back, but there was no specific 
evidence of intervertebral disc syndrome.

Private treatment records reveal that the veteran was seen 
with complaints of low back pain in August 1997.  Physical 
examination revealed pain to palpation in the lumbosacral 
area.  Range of motion was limited. Painful muscle spasms 
were present.  An x-ray revealed loss of disc space height at 
L5-S1 which possibly represented degenerative disc change.  A 
December 1998 x-ray revealed degenerative disc disease and 
facet disease at L5-S1.

On March 1999 private medical examination, the veteran 
reported that he had never had any radiation from his back 
into his lower extremities.  He stated that he had not had 
back pain for four months, since leaving his position at the 
Post Office.

At his March 2000 hearing, the veteran testified that he quit 
the Post Office in November 1999 and was working in a Navy 
recruiting station. His job now was a lot more sedentary.  He 
testified that while his back still hurt, the pain was not as 
severe.  He had had excruciating pain every day when he was a 
mail carrier. He still noted a dramatic increase in pain with 
physical exertion, and reported that the pain occasionally 
woke him up at night.  He had not used excessive sick leave 
with his new job.  He was not involved in any social 
activities, and could not engage in sports such as golf or 
tennis.  He took over-the-counter medication almost every 
day.  He did not wear a brace and did not use an assistive 
device.
On November 2002 VA examination, the veteran reported that 
his low back hurt on a daily basis. With a violent sneeze, he 
would have some increase in lower back pain.  There was no 
lower extremity radiating pain or paresthesia right or left.  
He used no ambulatory aids or back braces.  Physical 
examination revealed a normal gait with no tenderness to 
palpation, no muscle spasm, and no complaint of pain on 
midline percussion.  Deep tendon reflexes were 2+ bilaterally 
and seated straight leg raising was negative.  Manual muscle 
strength testing was 5/5 right and left, with no indication 
of fatigue.  Ranges of motion were: flexion 95 degrees, 
extension 20 degrees, and side bending right and left 20 
degrees each.  There was a slight complaint of pain at the 
terminal degrees of lateral bending to the right and left. 
Lumbar spine degenerative disc/joint disease L5-S1 was 
diagnosed.

A November 2002 MRI revealed severe degenerative disc disease 
L5-S1 with multilevel facet degenerative joint disease.

On April 2003 VA examination, the veteran reported that his 
back hurt on a daily basis.  There were no flare-ups but it 
was worse with cold weather. He described the discomfort as 
aching in nature.  There was no lower extremity radiating 
pain or paresthesias on either side. The veteran was not 
receiving any current treatment for his back.  He stated that 
his pain was moderate to severe.  He sat in the chair in no 
apparent discomfort.  His back hurt more at night when the 
weather cooled off.  The back felt tight and stiff all the 
time.  Physical examination revealed a normal gait with no 
tenderness to palpation, no muscle spasm, and no complaint of 
pain on midline percussion.  Deep tendon reflexes were 2/4, 
bilaterally.  Seated straight leg raising was negative, 
bilaterally.  Manual muscle strength was 5/5, bilaterally. 
There was no fatigue.  Ranges of motion were: flexion 100 
degrees and extension 25 degrees, with no complaints of pain.  
Side bending to the right and left was to 18 degrees with 
slight complaints of pain.  The examiner indicated that the 
veteran had degenerative disc/joint disease L5-S1 with no 
radiculopathy.  The only objective finding was a positive 
complaint of pain on side bending right and left, which could 
be described as mild plus.  It was the examiner's impression 
that the veteran had degenerative disc disease of the lumbar 
spine, currently asymptomatic.  The examiner commented that 
the veteran could not do the Post Office required lifting of 
70 pounds or carrying of 45 pounds.
The April 2005 joint motion found that the Board's August 
2004 decision failed to provide an adequate statement of 
reasons or bases for its determination that the appellant's 
lumbar spine disability did not produce more than moderate 
limitation of motion of the thoracolumbar spine; 
inappropriately relied on its own unsubstantiated medical 
judgment by characterizing the state of the appellant's back 
disability during the April 1998 VA examination as an 
"exacerbation"; and failed to provide any discussion of 
whether staged ratings pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999) were appropriate.  In order to address the 
specific points made in the joint remand, the July 2006 Board 
Remand specifically instructed the RO to arrange for a VA 
examination to address the severity of the veteran's low back 
disability and to provide an opinion as to whether the April 
1998 VA examination results represented a chronic stage of 
increase of disability.  

On November 2006 VA examination the diagnosis was lumbosacral 
spine with degenerative disc disease/degenerative joint 
disease, L5-S1.  The veteran reported that his average 
discomfort was 9 out of 10 without flare-ups and that he was 
experiencing 9 level discomfort during the examination.  
However, the examiner severely disagreed with this report as 
the veteran sat calmly in the examination room without any 
obvious pain at all.  There was no history of radiating lower 
extremity pain or paresthesias, right or left.  In the past 
12 months the veteran had had some occasional chiropractic 
treatment but there were no recommendations from a medical 
doctor of bed rest, medications or other treatment.  The 
veteran had had no surgery and did not wear any braces or use 
any ambulatory aids.  His only treatment regimen was three 
minutes of hot tub at home plus occasional Tylenol and 
stretching exercises.  The veteran also reported that his 
back disability prevented him from going hiking and caused 
him to participate in less sports.  

Physical examination showed normal gait.  There was no 
tenderness to palpation including in the posterior/superior 
iliac spine and mid buttock right and left.  There was no 
muscle spasm and no complaint of pain on midline percussion.  
The pelvis was level, deep tendon reflexes were 2/4, and 
seated straight leg raising was negative.  Manual muscle 
strength testing was 5/5 and sensory, light touch and scratch 
on the thighs, legs and ankles was normal.  Range of motion 
of the thoracolumbar spine was 70 degrees flexion, 22 degrees 
extension, 25 degrees right and left lateral flexion and 35 
degrees right and left lateral rotation.  The veteran 
complained of pain at the terminal degrees of motion in each 
direction and there was no change with repeat flexion.  The 
examiner indicated that the veteran's functional impairment 
was slight plus.  There was no weakness, fatigability or 
incoordination.  There was no muscle spasm or neurologic 
symptoms.  The veteran's symptoms by history were chronic and 
there were no incapacitating episodes.  The examiner found 
that the April 1998 examination findings did not represent a 
chronic increase (or chronic stage of increase) of the 
veteran's back condition.  

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As such is mandated by the law of the case (i.e., the Court 
endorsed joint motion citing Fenderson v. West, 12 Vet. App. 
119 (1999)), the possibility of staged ratings must be 
considered.  .  However, the Board finds that staged ratings 
are not warranted here, as throughout the appeal period, the 
degree of impairment due to lumbar spine disability has not 
varied significantly (See discussion below). 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses degenerative disc disease and degenerative joint 
disease.  The criteria for rating disabilities of the spine 
were revised, effective September 23, 2002 (specifically for 
disc disease) and September 26, 2003.  From their effective 
dates, the veteran is entitled to ratings under the revised 
criteria.  Given that the veteran has already been assigned a 
20 percent rating throughout the appeal period, the focus is 
on criteria that would allow for an increased rating at any 
stage within this time-frame.

Criteria in effect prior to September 23, 2002

The RO assigned a 20 percent rating for intervertebral disc 
syndrome under Code 5293.  Code 5293 provides a 20 percent 
rating for moderate disc disease with recurring attacks; a 40 
percent rating for severe disc disease, with recurring 
attacks and intermittent relief; and a 60 percent rating for 
pronounced disease, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a (effective 
prior to September 23, 2002).

Alternate rating criteria for rating the low back disability 
include Code 5292 for limitation of motion of the lumbar 
spine and Code 5295 for lumbosacral strain.  Under Code 5292 
a 20 percent rating is warranted for moderate limitation of 
lumbar motion and a 40 percent rating is warranted for severe 
limitation of lumbar motion.  Under Code 5295, a 20 percent 
rating is warranted for lumbosacral strain when there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Id.

The Board finds that prior to October 27, 2003 a rating in 
excess of 20 percent is not warranted for the veteran's 
service connected low back disability under any applicable 
pre-September 23, 2002 criteria.  Regarding Code 5293, none 
of the evidence of record shows objective findings indicative 
of more than a moderate level of intervertebral disc syndrome 
during any stage of the appeal period.  The May 1999 VA 
examination actually showed no specific evidence of 
intervertebral disc syndrome.  The November 2002 VA 
examination did show degenerative disc disease but the only 
actual associated symptoms noted were subjective in nature 
(i.e. low back pain on a daily basis, including slight pain 
at the terminal degrees of lateral bending) and were not more 
than moderate in degree.  On examination, the veteran had a  
normal gait, no tenderness to palpation, no muscle spasm, no 
complaint of pain on midline percussion, deep tendon reflexes 
2+ bilaterally,  negative seated straight leg raising and 5/5 
manual muscle strength testing right and left, with no 
indication of fatigue.  The April 2003 VA examination also 
showed degenerative disc disease but the examiner found that 
the disc disease was asymptomatic.  The November 2006 VA 
examination likewise found disc disease but indicated that 
the veteran's functional impairment was only slight plus.  
The examiner clearly disagreed with the veteran's report of a 
pain level of 9/10 as the veteran sat calmly in the 
examination room without any obvious pain at all.  Physical 
examination produced findings similar to the November 2002 
examination with normal gait, no tenderness to palpation 
including in the posterior/superior iliac spine and mid 
buttock right and left, no muscle spasm, no complaint of pain 
on midline percussion, level pelvis, 2/4 deep tendon 
reflexes, negative seated straight leg raising, 5/5 manual 
muscle strength and normal sensory, light touch and scratch 
testing on the thighs, legs and ankles.  The April 1998 VA 
examination did show a diagnosis of symptomatic degenerative 
disc disease.  However, the examiner did not specifically 
find that the disc disease was severe in nature and did not 
note that the veteran had any "recurring attacks."  Instead 
the veteran's pain was simply described as a dull ache that 
occasionally became sharp when lifting heavy mail bags or 
trays.  In short, the evidence does not show that the veteran 
suffered from severe disc disease with recurrent attacks 
during any stage of the rating period, so a rating in excess 
of 20 percent (i.e. 40 percent) under Code 5293 is not 
warranted.     

Similarly, under Code 5292, the evidence of record does not 
show objective findings indicative of more than moderate 
limitation of motion during any stage within the appeal 
period.  Aside from the April 1998 VA examination findings, 
range of motion was never found to be more limited than to 70 
degrees flexion, 20 degrees extension, 18 degrees left and 
right lateral flexion and 35 degrees extension.  
[A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion of the lumbar spine is 90 degrees, 
normal extension is 30 degrees, normal left and right lateral 
flexion is 30 degrees and normal left and right lateral 
rotation is 30 degrees.]  38 C.F.R. § 4.71a.  Consequently, 
given that rotation (when measured) was found to be at normal 
levels, flexion and extension were always at least 2/3 of 
normal levels, and lateral flexion was always at least 3/5 of 
normal levels, the veteran's overall level of limitation of 
motion cannot be considered more than moderate.  

While the August 1997 private treatment records also show 
"limited" range of motion, the limitations were not 
quantified, so the Board has no basis in which to find that 
these limitations were more than moderate in degree.    In 
regard to the April 1998 VA examination findings (which do 
show a greater limitation of motion), the November 2006 VA 
examiner reviewed the record and specifically found that the 
April 1998 VA examination results did not represent a chronic 
increase (or chronic stage of increase) of the veteran's back 
condition.  As this opinion is the only one of record 
addressing whether the April 1998 findings represented a 
chronic increase in disability (as opposed to a transitory 
exacerbation), the Board concludes that there is no basis for 
finding that a higher than 20 percent "staged rating" is 
warranted under Code 5292 for any time frame encompassing the 
April 1998 examination.  

Regarding Code 5295, there is no evidence of record showing 
listing of the whole spine to the opposite side or positive 
Goldthwaite's sign and there is also no evidence of abnormal 
mobility on forced motion.  Consequently, a higher (40 
percent) rating is not warranted under this code either on 
the basis of all the objective pathology listed in the code 
being present or on the basis of some of the objective 
criteria being present in conjunction with abnormal mobility 
on forced motion.  

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note 1 following Code 
5293 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician and that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurological disabilities separately 
using criteria for the most appropriate neurological 
diagnostic code or codes.

Under Code 5293 a 40 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration 
of at least four weeks but less than six weeks, during the 
past 12 months.  A 60 percent (maximum) rating is warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 4.71a 
(effective September 23, 2002).

As incapacitating episodes (as defined) are neither shown nor 
alleged, a rating on such basis is not warranted.  
Furthermore, objective findings on physical examinations from 
September 23, 2002 do not show that the veteran has any 
separately ratable neurological impairment.  Rather, they 
show essentially intact neurological functioning with no 
findings of radiculopathy or paresthesias and consistent 
findings of negative straight leg raising, bilateral deep 
tendon reflexes of 2 or 2+ and manual muscle strength of 5/5 
bilaterally.  Also the November 2006 VA examination 
specifically found that the veteran had no neurologic 
symptoms and none of the other examinations of record show 
any diagnosis of neurological impairment.  Given that there 
is no basis for a separate rating for neurological 
manifestations, and the rating criteria for orthopedic 
manifestations of lumbar spine disability were not revised in 
September 2002, a rating in excess of 20 percent on the basis 
of a combination of orthopedic and neurological 
manifestations is not warranted.

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine allow for disc and joint 
disease to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine (Code 5237) or based on 
Incapacitating Episodes.  Under the General Rating Formula, a 
40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, (effective 
September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are essentially identical to Code 5293 
(in effect from September 23, 2002 to September 26, 2003).   

Given that after September 26, 2003 forward flexion was 
always well above 30 degrees and ankylosis was not shown, a 
rating in excess of 20 percent under the General Rating 
Formula is not warranted.  Also, as mentioned above, since 
there is no evidence of incapacitating episodes a rating in 
excess of 20 percent based on incapacitating episodes 
likewise is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).  Notably, the November 2006 examiner 
found that the veteran's functional impairment was slight 
plus (which is consistent with his 20 percent rating for a 
moderate level of impairment).  The examiner also found no 
weakness, fatigability or incoordination.  Earlier 
examinations also do not show findings indicative of more 
than a moderate degree of functional loss.  Even the April 
1998 VA examination report does not reveal findings 
indicative of such a level of functional loss (e.g. the 
veteran was still lifting heavy mail bags).  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right hip disability.  38 C.F.R.  § 3.321.  While the veteran 
did have difficulty with his more manual labor oriented job 
with the Post Office, his back disability has not markedly 
interfered with his ability to obtain work generally, as he 
was able to subsequently find more sedentary work.  There is 
also no evidence of frequent hospitalizations for low back 
disability.  Consequently, referral for extraschedular 
consideration is not suggested by the record.

In summary, a rating in excess of 20 percent for 
thoracolumbar spine disability is not warranted under any of 
the applicable rating criteria for any period of time.  The 
preponderance of the evidence is against this claim and it 
must be denied.  


ORDER

A rating in excess of 20 percent for low back disability is 
denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


